 In the Matterof J.GREENEBAUM TANNINGCOMPANYandINTERNA-TIONALFUR AND LEATHER WORKERS UNION,LOCAL 43(CIO)Case No. 13-R-2481.-Decided July 13,1944Messrs. E. W. Peck,of Milwaukee, Wis., andIsidore Vise,of Chi-cago, Ill., for the Company.Messrs. Robert HerbinandFrank Mierkiewicz,for the Union.Mr. Joseph C. Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Fur and Leather Work-ersUnion, Local 43 (CIO), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of J. Greenebaum Tanning Company, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert T.Drake, Trial Examiner. Said hearing was held at Chicago, Illinois,.on June 16, 1944. The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ. Greenebaum Tanning Companyis anIllinois corporation engagedin purchasing and tanning hides and selling the leather produced.The Company operates tanneries at Milwaukee, Wisconsin, and Chi-cago,.Illinois, having its principal offices at Chicago.We are here57 N. L. R. B., No. 50.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerned with its Chicago tanneries.During the year 1943, the Com'pany purchased raw materials for use at its Chicago tanneries having atotal value in excess of $500,000, of which approximately 75 percentwas shipped from points outside the State of Illinois.During the sameperiod the Company produced finished products at the Chicago tan-neries having a total value in excess of $500,000, of which approxi-mately 75 percent was shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational. Fur and Leather Workers Union, Local 43, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONThe Company has lefused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.)We find that a question affecting commerce had arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the desires of the parties and the record, we-find that all production and maintenance employees employed in theCompany's tanneries 2 at Chicago, Illinois, including watchmen, butexcluding office employees, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.IThe Board agent reported that the Union submitted 365 membership application cards ;that the names of 172 persons appearing on the cards were listed on the Company's payroll of June 13, 1944, which contained the names of 502 employees in the appropriate unit ;and that 36 of these were dated prior to January 1, 1944,7 undated January to March1944, 118 dated April to June 1944,and 11 undated.3 The two Chicago tanneries are located across the street from each other and areoperated as a single unit. J. GREENEBAUM TANNING COMPANYV. THE DETERMINATION OF REPRESENTATIVES273The Company requests that employees who are members of the armedservices on duty in the United States be permitted to vote by mail ifthe performance of their present duties precludes their being presentat the polls. In accordance with our established policy, recently af-firmed after a full review of the reasons for the policy,3 we shall denythe Company's request and permit only those employees on militaryleave to vote who present themselves in person at the polls.The Union requests that we use a pay-roll date as near as possibleto the date of the hearing in this proceeding to determine eligibility,date immediately preceding the election should be used to determineeligibility, in view of the labor turn-over at its Chicago tanneries.4We see no reason for altering our usual practice and, in accordancetherewith, shall direct that the question concerning representationwhich has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with J. Greene-baum Tanning Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Thirteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction, including employees who did notSeeMatter of Mine Safety AppliancesCo., 55 N. L. R.B. 1190.Also seeMatter ofJ. Greenebaem Tanning Company,42 N. L. R. B. 626.4 A Company witness testified at the hearing to the effect that, in its Chicago tanneriesduring the past 6 months,the Company had employed approximately 368 new employees ;that during the same period 307 employees had left the Company's employ ; and that atpresent the Company had 502 employees.601248-45-vol. 57--19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present-themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Fur and Leather Workers Union, Local 43, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.